BLD-133                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2599
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                      MAHN HUU DOAN, a/k/a BRUCE DOAN,
                                                  Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-09-cr-00361-001)
                      District Judge: Honorable Timothy J. Savage
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 21, 2022

          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                              (Opinion filed: May 17, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Mahn Huu Doan, a federal prisoner at FCI-Fairton, appeals an order of the District

Court denying his motion for compassionate release. The Government has filed a motion

for summary affirmance. For the following reasons, we will grant the motion and

summarily affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Doan filed a motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act, which authorizes criminal

defendants to seek reductions of their sentences by demonstrating “extraordinary and

compelling” circumstances.1 He argued that he suffers from various conditions,

including hypotension, high blood pressure, a blood clot, “chronic allergic rhinitis” and

“moderately severe bronchial asthma,” which, along with prison conditions wrought by

the pandemic, put him at an increased risk of illness or death due to COVID-19. ECF

Nos. 172 at 7, 180 at 27, 28. He also maintained that consideration of the sentencing

factors outlined in 18 U.S.C. § 3553(a) weighed in favor of release, particularly in light

of his rehabilitation while in prison.

       The District Court conceded that Doan’s medical conditions are associated with

increased risk of serious illness or death from COVID-19. It nevertheless concluded that

the risk posed to Doan’s health was “minimal” because he had previously contracted the

virus and “fully recovered,” and because he and all of the inmates housed in FCI-


1
 The parties do not dispute that Doan exhausted his administrative remedies. See 18
U.S.C. § 3582(c)(1)(A).

                                             2
Fairton’s minimal security camp are fully vaccinated. ECF No. 206 at 6. The District

Court cited data from the National Institutes of Health supporting the efficacy of the

vaccines. See id. It also noted that 75% of the total population of inmates at FCI-Fairton

are vaccinated and that there was only one case of COVID-19 reported among inmates

and staff. See id. Because it concluded that the risk of contracting COVID-19 was low,

the District Court found no extraordinary and compelling reason warranting

compassionate release. Doan appealed, and the Government seeks summary affirmance.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s

decision to deny a motion for compassionate release for abuse of discretion. See United

States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). “[W]e will not disturb the

District Court’s decision unless there is a definite and firm conviction that it committed a

clear error of judgment in the conclusion it reached.” Id. (quotation marks and citation

omitted).

       We agree with the Government that the appeal presents no substantial question.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. The District Court did not clearly err in its

determination that compassionate release was not warranted. The District Court properly

noted that, at the time of its decision, infection rates were near zero at FCI-Fairton, and

that Doan is at a lower risk of reinfection now that he and the majority of the inmate

population at FCI-Fairton are vaccinated. See United States v. Broadfield, 5 F.4th 801,

802 (7th Cir. 2021) (noting that “[v]accinated prisoners are not at greater risk of COVID-

                                              3
19 than other vaccinated persons”). Given those facts, Doan did not make the threshold

showing that “extraordinary and compelling reasons” supported his release.2

         Based on the foregoing, we grant the Government’s motion for summary

affirmance, and we will summarily affirm the District Court’s judgment.3




2
  In a filing with this Court, Doan asserts that infection rates have risen dramatically
among inmates and prison staff since the District Court’s decision. But those facts do not
affect our consideration of whether the District Court abused its discretion, given the
record before it. See Clark v. K-Mart Corp., 979 F.2d 965, 967 (3d Cir. 1992)
(recognizing that this Court is generally limited in its review to the facts in the district
court record). For the same reason, we deny Doan’s “Motion to Add an Additional
Medical Health Issue to the Motion for Compassionate Release” and his request to add a
letter from the Federal Bureau of Prisons to the record on appeal. If Doan’s health or the
conditions at FCI-Fairton have worsened such that he believes he can show
“extraordinary and compelling reasons” for his release, his remedy would be to file a new
motion for compassionate release in the District Court.
3
    The Government’s motion to be relieved of filing a brief is granted.
                                            4